Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/246,476 filed on April 30, 2021.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application/s has been received.
Submitted Information Disclosure Statement/s (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments were filed. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite: “so that each pixel value is paired with a respective kernel value of the kernel for the corresponding kernel sampling position.” It is unclear what the applicant is trying to encompass with “a respective kernel value of the kernel for the corresponding kernel sampling position.” The Examiner is in doubt as to how to construct claims 1 and 12 because of lack of clarity. Therefore, claims 1 and 12 as well as claims 2-11 and 13-20 that, directly or indirectly, depend from said claims and, therefore, carry limitations of their respective base claims, are rejected for the same reasons.
Notwithstanding the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of clarity, the claim will be examined on merit as best understood and interpreted by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“data streaming engine” in claims 1, 3, 5 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, specification and drawings for the instant application failed to clearly and distinctly define the corresponding structure(s) for “data streaming engine.” Therefore, the aforementioned claims as well as claims that directly or indirectly depend from them and, therefore, include limitation(s) of their respective base claim(s) are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indicated below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
Claim limitation “data streaming engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1, 3, 5 and 15, as well as claims 2, 4, 6-11 and 16-20 that depend directly or indirectly from said base claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because:
The subject matter of the claim must be directed to one of the four subject matter categories. In the instant case, “image processing engine” which is not directed to one of the four categories of invention, as indicated below, is not eligible for patent protection and should be rejected under 35 U.S.C. 101, for at least this reason.  A summary of the four categories of invention, as they have been defined by the courts, are: 
i. Process – an act, or a series of acts or steps. 
ii. Machine – a concrete thing, consisting of parts, or of certain devices and combination of devices.
iii. Manufacture – an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by handlabor or by machinery. 
iv. Composition of matter – all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.
See MPEP 2106.03(I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Christmas, US 2021/0195146 A1 (Christmas ‘146) in view of Christmas et al., US 2021/0084270 A1 (Christmas ‘270).
With respect to claim 1, Christmas ‘146 discloses an image processing engine [par. 157] arranged to generate a secondary image [FIG. 5B, par. 157] by under-sampling [pars. 24-25 – see also pars. 126, 157] a primary image [FIG. 5A, par. 157] using a kernel [par. 127] having m rows and n columns of kernel values [par. 127], wherein the kernel has a plurality of kernel sampling positions for each row of the primary image [par. 127], each kernel sampling position for a row separated by a stride distance of x pixels [par. 31 – ref. to sampling window], wherein the image processing engine comprises a data streaming engine [implicit – the display engine has to receive the image content by image data being generated at the projector; see abstract, FIGS. 5A-5B] configured to: form a first data stream of pixel values [FIG. 5A], wherein the first data stream is formed by reading image pixel values of the primary image row by row [par. 127]; form a second data stream of kernel values [par. 127], and synchronise the pixel values of the first data stream with the kernel values of the second data stream [pars. 20, 109] so that each pixel value is paired with a respective kernel value of the kernel for the corresponding kernel sampling position [par. 15]. While Christmas ‘146 discloses all the limitations of the claim, Christmas ‘146 does not explicitly disclose wherein the image processing engine comprises a data streaming engine. However, Christmas ‘270 discloses wherein the image processing engine comprises a data streaming engine [par. 9]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Christmas ‘146 with Christmas ‘270 with the motivation to devise a holographic projector comprising a an image processor to receive a source data and generate a plurality of secondary image from a primary image based on source image [Christmas ‘270: abstract].
With respect to claim 2, Christmas ‘146, in view of Christmas ‘270, disclose all the limitations of claim 1 and further discloses wherein there is a one-to-many correlation between the pixel values of the primary image in the first data stream and the kernel values of the second data stream [par. 67].
With respect to claim 3, Christmas ‘146, in view of Christmas ‘270, disclose all the limitations of claim 1 and further discloses wherein the data streaming engine is configured to form the second data stream using the steps: (i) repeatedly reading the kernel values of a first row of the kernel the plurality of times [par. 72]; (ii) repeatedly reading the kernel values of a next row of the kernel the plurality of times [par. 82]; (iii) iteratively repeating step (ii) (m−2) times [par. 82]; (iv) returning to step (i) [par. 82]; and (v) stopping steps (i) to (iv) when there are no more pixel values in the first data stream [par. 166].
With respect to claim 4, Christmas ‘146, in view of Christmas ‘270, disclose all the limitations of claim 1 and further discloses wherein each row of kernel values of the kernel in the second data stream is paired with a plurality of rows of image pixels of the primary image in the first data stream [par. 127].
With respect to claim 5, Christmas ‘146, in view of Christmas ‘270, disclose all the limitations of claim 1 and further discloses wherein the image processing engine further comprising a buffer [par. 172], wherein the image processing engine is further configured to: receive, in sequence, synchronized pairs of image pixel values and kernel values of the first and second data streams from the data streaming engine [pars. 20, 109-112]; process each pixel value of the first data stream with its paired kernel value of the second data stream [par. 15], and accumulate the processed pixel values for each kernel sampling position for storage in the buffer [par. 172].
With respect to claim 11, Christmas ‘146, in view of Christmas ‘270, disclose all the limitations of claim 1 and further discloses wherein the stride distance in the x direction is n pixels, and wherein the kernel is moved in a raster scan path in which the stride distance in the y direction is m pixels so that the kernel window sub-samples contiguous arrays of m*n pixels of the primary image [par. 31].
With respect to claims 12-15, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 1 and 3-5, respectively. Therefore, claims 12-15 and 20 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1 and 3-5, respectively.



Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 6-10 and 16-20, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
With respect to claim 6, which depends from claim 5:
“process the pixel values of a first row of the primary image in the first data stream using the steps:
“(a) multiplying each pixel value with its paired kernel value of the second data stream to determine a sequence of corresponding weighted pixel values,
“(b) summing the n weighted pixel values for each kernel sampling position of a first plurality of kernel sampling positions,
“(c) determining the accumulated weighted pixel values for each of the first plurality of kernel sampling positions, and
“(d) storing the accumulated weighted pixel values for each of the first plurality of kernel sampling positions in consecutive storage locations in the buffer so as to form a sequence of partial pixel values of a secondary image in the buffer, and
“iteratively repeat steps (a) to (d) to process the pixel values for each subsequent row of the primary image in the first data stream.”
Claim 7-10 depend, directly or indirectly, from claim 6 and are, therefore, objected to for the above-mentioned reason.
With respect to claims 16-20, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 6-10, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Raghoebardayat, US 2013/0250042A1, discloses system and method of imaging.
Kim et al., US 2012/0314770 A1, discloses system and method for generation of interpolated frames.
Khare et al., US 2012/0002854 A1, discloses system and method for processing data streams. 
Okh et al., US 2008/0175477 A1, discloses apparatus and method of segmenting an image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485